
	
		II
		112th CONGRESS
		1st Session
		S. 1376
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2011
			Mr. Enzi (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To conform income calculations for purposes of
		  eligibility for the refundable credit for coverage under a qualified health
		  plan and for Medicaid to existing Federal low-income assistance
		  programs.
	
	
		1.Inclusion of 100 percent of
			 Social Security and Tier I Railroad Retirement Benefits in income for purposes
			 of eligibility for the refundable credit for coverage under a qualified health
			 plan and for Medicaid
			(a)Definition of
			 modified adjusted gross incomeSubparagraph (B) of section
			 36B(d)(2) of the Internal Revenue Code of 1986 is amended—
				(1)in clause (i), by
			 striking and after the comma;
				(2)in clause (ii),
			 by striking the period at the end and inserting , and;
			 and
				(3)by adding at the
			 end the following:
					
						(iii)an amount equal
				to the portion of the taxpayer's social security benefits (as defined in
				section 86(d)) which is not included in gross income under section 86 for the
				taxable
				year.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2013.
			
